By the Court, Selden, J.
This case depends entirely upon the construction to be given to the act of 1842, exempting from levy and sale upon execution, property to the value of $150, in addition to that previously exempted by the provisions of the revised statutes. The other questions in the case are of no moment. Although the question put to the witness Mesick, was objectionable, as calling for the opinion of the witness instead of the facts in regard to the situation of the defendant’s family; yet the answer gave fully the very facts concerning which the inquiry should have been made. It is true, the witness prefaced his statement of facts by giving his own opinion ; but the facts stated would seem to justify it, and to be amply sufficient to warrant the justice in coming to the conclusion he did, without relying at all upon the opinion of this witness. It does not appear to have been a point controverted upon the trial; and I do not think substantial justice” would be promoted by reversing the judgment upon that ground.
What, then, is the true construction of the act referred to ? The case of Mathewson v. Weller, (3 Denio, 52,) in which this question was first presented, and in which the late supreme court expressed its opinion upon it, has given rise to considerable discussion of the point. Three different interpretations have been contended for. (1.) That the effect of the proviso is, that property otherwise exempt, shall not be protected from an execution on a judgment rendered for the purchase money of that identical property; (2.) That property exempted either by the revised statutes or by the law of 1842, shall not be exempt from an execution issued to Collect the purchase money of any property exempt by any law. (3.) That the additional' exemption *679allowed by the act of 1842, shall not extend to executions issued to collect the purchase money of any exempt property whatever.
The first of these constructions is founded rather upon what it would seem reasonable that the legislature should have enacted, than upon any sound interpretation of the language of the section. To sustain either this, or the second construction above given, it is indispensable to assume that the words “ such exemption,” used in the proviso, refer as well to the exemption under the revised statutes, as to that allowed by the section itself. But if that be assumed, for aught I see, we must adopt the second of the above constructions; and that is the conclusion to which the court seem to have arrived in Mathewson v. Weller, above cited. But this construction not only leads to some consequences which conflict entirely with the general scope and object of the act, but seem to me not to conform either to the natural or grammatical interpretation of its language. The ordinary rules on the subject, would require that the words “ such exemption” should be referred to the nearest antecedent, even if there were more in the same sentence to which it might by possibility refer. Here, however, there is but one exemption allowed by the entire section, to wit: That of property amounting to $150, in addition to the exemption by prior acts. There is a reference, it is true, to articles previously exempt; but ño exemption of such articles by this act. To sustain the construction contended for, therefore, it is necessary to travel out of the act-itself, and refer the words in question in part to the provisions of the revised statutes. I can not think that any rule' of interpretation would warrant this. The natural reading of the clause seems to me clearly to be, that the exemption allowed by the section itself, shall not be available against any execution issued to collect the purchase money of any exempt property whatever.
As the property taken in this case was exempt by the revised statutes, and not by virtue of the law of 1842, the conclusion to which I have arrived, shows the judgment of the justice and of the county court, to be correct.
. The judgment must, therefore, be affirmed.